Citation Nr: 1118344	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the April 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have an eye disability that had onset in service or was caused or aggravated by the Veteran's active military service, including a service connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R.  § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran is currently seeking service connection for an eye disability.  The RO treated this as a claim for entitlement to service connection for diabetic retinopathy secondary to the Veteran's service connected diabetes mellitus and denied the claim on the grounds that there was no evidence that the Veteran's currently suffers from diabetic retinopathy.  

In addition to diabetes mellitus, the Veteran is also service connection for hypertension and tinnitus.  

The Veteran's service treatment records are negative for any complaints of or treatment for an eye condition.  At the Veteran's January 1969 separation physical, the Veteran's eyes were normal and the Veteran had 20/20 vision in both eyes.  On a Report of Medical History completed at the same time, the Veteran did not report any eye problems.  

Post-service, VA treatment records show multiple complaints of blurry vision and a diagnosis of incipient cataract listed on a September 2007 problem list.  The earliest complaint of vision problems of record appears to be in a January 2001 VA treatment note, approximately thirty years after separation from service.  At that time, the Veteran complained of blurry vision, fatigue, and polydipsia for several months.  

In May 2009, the Veteran was afforded a VA examination.  At the examination, the Veteran denied any known eye disease, but reported that he has occasionally noticed discomfort in the vicinity of his left eye and has intermittently blurry vision.  

On examination, the Veteran's eyes were healthy with no evidence of diabetic retinopathy.  While the Veteran did have some refractive error, his vision was fully correctable with normal glasses.  

In a January 2010 addendum, the examiner concluded that it was less likely than not that the Veteran's current eye problems were caused or aggravated by active service, including any service connected disabilities.  The examiner noted that the Veteran had 20/20 vision in both eyes at separation from service and he did not report any eye problems at that time.  Additionally, the examiner stated that there is no evidence that the Veteran has diabetic retinopathy or any hypertensive changes to his eyes.

Based on the above evidence, the Board finds that entitlement to service connection for an eye disability is not warranted.  

First of all, it is not clear that the Veteran actually has a diagnosed eye disability.  While VA treatment records show a past diagnosis of cataracts, the May 2009 VA examiner did not diagnose the Veteran with any disability.  Under 38 U.S.C.A.  § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

However, even if the Veteran does have an eye disability, there is no evidence that such a disability is related to the Veteran's active military service.  There is no evidence of any eye problems in service or for more than thirty years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Additionally, the Veteran does not have hypertensive changes or diabetic retinopathy, so service connection cannot be granted on a secondary basis.  

In an April 2011 statement, the Veteran's representative suggested that the Veteran's blurred vision was due to a drug called Glyburide, which the Veteran has been taking since approximately 1999 for his service connected diabetes mellitus; however, there is nothing of record to support this contention.  The Veteran has been using this medication for more than a decade and there is no evidence that any of his treating physicians suggested that he try a different medication because they attributed his blurred vision to the Glyburide.  While the Veteran's representative cites to a website that lists the side effects of Glyburide, he has presented no evidence showing that in this specific case, this drug is more likely than not the cause of the Veteran's blurred vision.  

Accordingly, for all of the above reasons, entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus, is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2006, prior to the initial unfavorable RO decision.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant was afforded a VA medical examination in May 2009.  

The Board notes that the examination report is poorly worded, making it unclear whether the examiner did not provide any diagnosis because the Veteran has no current eye disability or whether the examiner only considered whether the Veteran had a disability secondary to the Veteran's service connected diabetes mellitus or hypertension.  Additionally, the examiner did not specifically address whether or not the Veteran's blurry vision could be a side effect of his medication, a new theory of entitlement proposed on appeal after the examination report had been completed.  

However, despite the problems with the VA examination, the Board has determined that the examination is adequate and a remand for a new examination or medical opinion is not warranted.  The examiner reviewed the Veteran's claims file, and was thus aware of the Veteran's medical history and the medications the Veteran was taking when he concluded that the Veteran's current eye problems were not caused or aggravated by the Veteran's active service, including the Veteran's service connected disabilities.  

The Board finds that all the evidence of record, taken as a whole, provides highly probative evidence against the Veteran's claim, making it less likely than not that the disability at issue was caused by service or a service connected disability.   

With regard to the Veteran's representative citation to a website that lists the side effects of Glyburide, under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement, as in this case, suggesting a nexus between a current disability and a drug used to treat a service connected disability would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


